ORDER OF SUSPENSION UPON NOTICE OF CONVICTION

Comes now the Indiana Supreme Court Disciplinary Commission, and, pursuant to Indiana Admission and Discipline Rule 23, Section 11.1(a)(2), files its Notice of Conviction and Request for Suspension.
And this Court, being duly advised, now finds that on May 23, 1997, the respondent, Mark. W. O’Brien, was convicted upon guilty plea of one count of confinement, a Class D felony, and sentenced to a two-year suspended term of imprisonment. This Court finds further that, pursuant Ind. Admission and Discipline Rule 23(ll.l)(a)(2), the respondent should be suspended from the practice of law pending further order of this Court or final determination of any resulting disciplinary proceeding.
IT IS, THEREFORE, ORDERED that Mark W. O’Brien is hereby suspended from the practice of law in this state, effective immediately, pending further order of this Court or final determination of any resulting disciplinary proceeding.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to the provisions of Admis.Disc.R. 23(3)(d).
All Justices concur.